Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Linwood Gray and Darrell Bracey petition for a writ of mandamus, alleging that the district court has unduly delayed ruling on their Fed.R.Civ.P. 60(b) motion to reconsider the denial of their 28 U.S.C.A. § 2255 (West Supp.2012) motion and also delayed ruling on their motion for recusal. They seek an order from this court directing the district court to act. Our review of the district court’s docket reveals that the district court has recently entered an order denying the Petitioners’ motions. Accordingly, although we grant leave to proceed in forma pauperis, we deny the mandamus petition as moot. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.